UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1595


JAMES ARTHUR SMITH,

                Plaintiff – Appellant,

          v.

ANTHEM, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00197-AWA-LRL)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Arthur Smith, Appellant Pro Se.     David Edward Constine,
III, TROUTMAN SANDERS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James    Arthur     Smith       appeals    the    district     court’s       order

granting summary judgment in favor of Anthem, Inc., on Smith’s

discrimination and retaliation claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012), and the Americans with Disabilities

Act, 42 U.S.C. §§ 12101-12300 (2012).                   On appeal, we confine our

review to the issues raised in the Appellant’s brief.                           See 4th

Cir.    R.     34(b).      Because       Smith’s     informal       brief    does     not

challenge       the     basis    for     the     district     court’s       dispositive

rulings, Smith has forfeited appellate review of the district

court’s order.          See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004); see also Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999) (failure to raise issue in

opening        brief     constitutes        abandonment        of     that      issue).

Accordingly, we deny Smith’s application to proceed in forma

pauperis and affirm the district court’s judgment.                      See Smith v.

Anthem, Inc., No. 2:15-cv-00197-AWA-LRL (E.D. Va. May 20, 2016).

We   dispense     with    oral     argument      because     the    facts    and    legal

contentions      are    adequately       presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED



                                            2